938 A.2d 919 (2007)
193 N.J. 303
In the Matter of Frank D. DeVITO, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
December 6, 2007.

ORDER
This matter having been duly presented to the Court on the application of FRANK D. DeVITO, through counsel and with the consent of the Office of Attorney Ethics, to transfer FRANK D. DeVITO of UNION, who was admitted to the bar of this State in 1979, to disability inactive status in accordance with Rule 1:20-12;
And the Court having concluded that FRANK D. DeVITO lacks the capacity to practice law;
And good cause appearing;
*920 It is ORDERED that pursuant to Rule 1:20-12, FRANK D. DeVITO is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by FRANK D. DeVITO pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that FRANK D. DeVITO is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that FRANK D. DeVITO comply with Rule 1:20-20 governing incapacitated attorneys.